        Case 3:20-cv-00455-CFH Document 22 Filed 09/03/21 Page 1 of 1

                   UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF NEW YORK



                            JUDGMENT IN A CIVIL CASE

Leah Hawk
             Plaintiff(s)
       vs.                             CASE NUMBER: 3:20-cv-455 (CFH)

Kilolo Kijakazi
             Defendant(s)

Decision by Court. This action came to trial or hearing before the Court. The issues
have been tried or heard and a decision has been rendered.

IT IS ORDERED AND ADJUDGED: ORDERED, that plaintiffs motion for judgement on
the pleadings (Dkt. No. 13) is GRANTED; and it is further ORDERED, that the
Commissioners motion for judgment on the pleadings (Dkt. No. 18) is DENIED; and it is
further ORDERED, that the matter is REVERSED AND REMANDED pursuant to
sentence four of 42 U.S.C. § 42 U.S.C. § 405(g), to the Commissioner for further
proceedings consistent with this Memorandum-Decision and Order.

All of the above pursuant to the order of the Honorable Judge Christian F. Hummel,
dated the 3 rd day of September, 2021.


DATED: September 3, 2021




                                              s/Kathy Rogers
                                              Deputy Clerk
